


Exhibit 10.32


Summary of Terms of Retention Plan for Stephen Lovass




Retention Plan


Retention incentive is a payment equal to his current annual base salary (prior
to reduction) on May 15, 2011, or earlier if a significant change in operating
strategy of GSP business occurs sooner and the conditions described below are
satisfied.  In the event that Stephen is terminated without cause prior to such
date, both the retention payment and his severance entitlement under the
Company’s Severance Policy for Senior Officers shall be paid.
 
 
Consequences of Significant Change in GSP Operating Strategy


Notwithstanding anything in the Severance Policy for Senior Officers to the
contrary, upon the happening of the events set forth in paragraph 1 and
paragraph 2 below, Stephen will receive, in addition to the retention amount
should the events below occur prior to May 15, 2011, the benefits set forth
under “Severance Amount” below:


1.  
There occurs a significant change in operating strategy, as determined by the
Board of Directors; and

2.  
Stephen in his sole discretion chooses not to accept, or is not offered, a
position with another organization, and Gerber fails to offer Stephen  a
comparable position, that is located within a current GSI CT facility and:

1.  
Includes responsibility for a business unit with at the time not less than
$100MM in sales;

2.  
Reports to the CEO; and

3.  
Includes a current compensation package no less generous than his package today.



  Severance Amount:
Amount payable under the Severance Policy for Senior Officers, plus continuation
of medical coverage during severance payment period, plus the prorated amount of
any bonus earned for the fiscal year in which termination occurs; plus
accelerated vesting of all unvested stock options and restricted shares.



  Death or Disability:   
Should Stephen die or become disabled prior to May 15, 2011, or the termination
of his employment upon a significant change in operating strategy of GSP, as
described above, neither he nor his estate will receive the retention payment
equal to his annual base salary, nor any benefits or payments under the
Severance Policy for Senior Officers.






